Citation Nr: 0332432	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  02-15 608	)	DATE
	)
	)


THE ISSUE


Whether the June 19, 2000 decision of the Board of Veterans' 
Appeals (Board), which denied an effective date earlier than 
October 31, 1994 for an award of service connection for post-
traumatic stress disorder (PTSD), should be reversed or 
revised on the grounds of clear and unmistakable error (CUE).


REPRESENTATION


Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD


Stephen F. Sylvester, Counsel


INTRODUCTION

The moving party served on active duty from November 1968 to 
October 1970.

This matter arises as an exercise of the Board's original 
jurisdiction under 38 U.S.C.A. § 7111 pursuant to a September 
2002 motion by the moving party (hereinafter the moving 
party) alleging clear and unmistakable error in a June 19, 
2000 decision, wherein the Board denied an effective date 
earlier than October 31, 1994 for an award of service 
connection for PTSD.  By means of a letter dated in May 2003, 
the Board notified the moving party and his representative of 
the various laws and regulations pertaining to his case.  In 
correspondence of October 2003, the moving party 's 
accredited representative, the American Legion, notified the 
Board that they had no further argument or evidence to 
submit.  


FINDINGS OF FACT

1.  In a June 19, 2000 decision, the Board denied entitlement 
to an effective date earlier than October 31, 1994 for an 
award of service connection for PTSD.

2.  The moving party has not established, without debate, 
that the correct facts, as they were known at the time of the 
Board's June 19, 2000 decision, were not before the Board, or 
that the Board ignored or incorrectly applied the applicable 
statutory and regulatory provisions existing at that time, 
and that, but for any such alleged error, the outcome of the 
decision would have been different.  


CONCLUSION OF LAW

Clear and unmistakable error in the June 19, 2000 Board 
decision which denied entitlement to an effective date 
earlier than October 31, 1994 for an award of service 
connection for PTSD has not been established.  38 U.S.C.A. 
§ 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1411 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  
The VA has promulgated regulations to implement the 
provisions of this law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  The VCAA and implementing 
regulations essentially provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate his 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Pursuant to the VCAA, 
the VA has a duty to notify a veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The current motion before the Board is based upon the moving 
party's assertion that clear and unmistakable error was 
committed in a prior Board decision.  In that regard, the 
Board notes that, in Livesay v. Principi, 14 Vet. App. 324 
(2001), the United States Court of Appeals for Veterans 
Claims (Court) concluded that the VCAA is not applicable to 
clear and unmistakable error motions.  

In view of the foregoing, and in light of the nature and 
scope of review of clear and unmistakable error claims, 
addressed in more detail below, the Board will render its 
decision on the clear and unmistakable error motion before it 
at this juncture.

Factual Background

A VA record of hospitalization covering the period from 
November to December 1971 reveals that the moving party was 
hospitalized at that time for what was described as an 
adjustment reaction to adult life.

In November 1971, there was received the moving party's 
original claim for service connection for a psychiatric 
"condition."  

In a rating decision of March 1972, of which the moving party 
was subsequently notified, and with which he voiced no 
disagreement, the Regional Office (RO) denied entitlement to 
service connection for an adjustment reaction to adult life.

In July 1972, the moving party was hospitalized at a VA 
medical facility for latent-type schizophrenia.  From 
September to November 1972, he was hospitalized in pertinent 
part, for latent-type schizophrenia, and a psychosis with 
drug intoxication.  

In a rating decision of December 1972, of which the moving 
party was subsequently notified, and with which he voiced no 
disagreement, the RO denied entitlement to service connection 
for a psychosis, specifically, latent-type schizophrenia.

VA hospitalization from October to November 1973 was for, 
among other things, latent-type schizophrenia, and a toxic 
psychosis, with acute alcohol and drug intoxication.  VA 
hospitalization from May to June 1975 was for paranoid 
schizophrenia.

In a rating decision of July 1975, of which the moving party 
was subsequently notified, and with which he voiced no 
disagreement, the RO denied entitlement to service connection 
for schizophrenia.

In October 1976, the moving party sought to reopen his claim 
for service connection for a "nervous condition."  

A VA hospitalization from September to October 1976 was for 
treatment of traumatic neurosis.  

In a rating decision of December 1976, the RO once again 
denied entitlement to service connection for a nervous 
condition.  The moving party voiced his disagreement with 
that denial of benefits, but subsequently failed to perfect 
his appeal.

In January 1992, the moving party's initial claim for service 
connection for post-traumatic stress disorder (PTSD) was 
received.  

VA hospitalization from December 1991 to January 1992 was for 
alcohol and cocaine dependence, as well as major depression, 
and to rule out PTSD.  

In April 1992, a VA psychiatric examination was accomplished.  
At the time of examination, the moving party stated that he 
had served a tour in the Republic of Vietnam, and had various 
"combat experiences."  He had received treatment at a VA 
medical facility at various times since 1970.  He stated that 
he had received varying diagnoses, including depression, 
schizophrenia, and PTSD.  It was indicated that the moving 
party had been referred for psychological testing; therefore, 
the diagnosis was deferred.  However, the moving party failed 
to report for his scheduled psychological testing.  The 
pertinent diagnoses were depressive disorder, not otherwise 
specified, in addition to diagnosed schizophrenia; and PTSD, 
not diagnosed on examination.  

In a rating decision of August 1992, of which the moving 
party was subsequently notified, and with which he voiced no 
disagreement, the RO denied entitlement to service connection 
for a nervous condition, including PTSD.

On October 31, 1994, there was received the moving party's 
"reopened" claim for service connection for PTSD.

A VA psychological evaluation conducted in November 1994 was 
significant for an Axis I diagnosis of PTSD.

Following VA psychiatric examination in March 1995, the 
moving party's diagnoses were PTSD; polysubstance abuse; and 
mixed personality disorder.  

In a rating decision of June 1995, the RO denied entitlement 
to service connection for PTSD.  Noted at the time was that, 
while the moving party had received a clinical diagnosis of 
PTSD, there was no evidence of record available to 
corroborate his history of alleged inservice stressors.  

Pertinent evidence of record is to the effect that the moving 
party's reported stressors were subsequently verified, with 
the result that, in a rating decision of September 1998, the 
RO granted service connection for PTSD, effective from 
October 31, 1994, the date of receipt of the reopened claim.  
The moving party voiced his disagreement with the effective 
date assigned for that grant of benefits, with the result 
that the Board, in a decision of June 2000, denied 
entitlement to an effective date earlier than October 31, 
1994 for the award of service connection for PTSD.  The case 
is now before the Board on the issue of alleged clear and 
unmistakable error in that Board decision.  

Analysis

The moving party alleges clear and unmistakable error in the 
June 19, 2000 decision denying entitlement to an effective 
date earlier than October 31, 1994 for the award of service 
connection for PTSD.  In pertinent part, it is argued that 
the moving party was suffering from symptoms of PTSD 
immediately following his discharge from service.  More 
specifically, it is contended that the Board's conclusion in 
the June 19, 2000 decision that the regulation governing the 
determination of service connection for PTSD found at 
38 C.F.R. § 3.304(f), and made effective on May 19, 1993, was 
not "a liberalizing issue" was clearly and unmistakably 
erroneous.  

In that regard, a Board decision is subject to revision on 
the grounds of clear and unmistakable error, and must be 
reversed or revised if evidence establishes such error.  
38 U.S.C.A. § 7111(a) (2002).  Review to determine where a 
clear and unmistakable error exists in a case may be 
initiated by the Board on its own motion, or on request of a 
claimant at any time after the decision is made.  38 U.S.C.A. 
§ 7111(c)(d) (2002).  A request for revision is to be 
submitted directly to the Board, and decided by the Board on 
the merits.  38 U.S.C.A. § 7111(e) (2002).  A claim filed 
with the Secretary requesting such reversal or revision is to 
be considered a request to the Board.  38 U.S.C.A. § 7111(f) 
(2002).  

Motions for review of Board decisions on the grounds of clear 
and unmistakable error are adjudicated pursuant to 
regulations published by the VA in January 1999.  38 C.F.R. 
§§ 20.1400-1411.  Pursuant to regulation, clear and 
unmistakable error is "the kind of error, of fact or law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error."  38 C.F.R. § 20.1403(a) (2003); see also Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  In general, clear and 
unmistakable error is present when either the correct facts, 
as they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were ignored or incorrectly applied.  Review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law which existed when the decision was 
made.  38 C.F.R. § 20.1403(b) (2003); see also Russell v. 
Principi, 3 Vet. App. 310, 314 (1992).  

In Russell, the Court offered a three-pronged test for 
determining when there is clear and unmistakable error in a 
prior decision.  These are (1) either the correct facts, as 
they were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated), or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable, and of a sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
clear and unmistakable error must be based on the record and 
law which existed at the time of the prior adjudication in 
question.  Russell, 3 Vet. App. at 313-14; see also Damrel v. 
Brown, 6 Vet. App. 242 (1994).

In Fugo, the Court refined and elaborated on the definition 
of clear and unmistakable error and pleading requirements, 
stating:

Clear and unmistakable error is a very 
specific and rare kind of 'error.'  It is 
the kind of error, of fact or of law, 
that when called to the attention of 
later reviewers, compels the conclusion, 
with which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the error.  
If a claimant-appellant wishes to 
reasonably raise clear and unmistakable 
error, there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of error 
that, if true, would be clear and 
unmistakable error on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that, where such 
decisions are collaterally attacked, and 
a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.  

Fugo, 6 Vet. App. at 43-44.  Thus, as a threshold matter, a 
claimant must plead clear and unmistakable error with 
sufficient particularity.  Only if this threshold requirement 
is met does the Board have any obligation to address the 
merits of a clear and unmistakable error claim.  See Phillips 
v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of 
clear and unmistakable error due to pleading deficiency and 
denial of clear and unmistakable error on the merits); see 
also Luallen v. Brown, 8 Vet. App. 92 (1995).  

The applicable regulations further provide that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c) (2003).  Examples 
of situations which are not clear and unmistakable include:  
(1) Changed diagnosis--a new diagnosis which "corrects" an 
earlier diagnosis considered in a Board decision; (2) duty to 
assist--the Secretary's failure to fulfill the duty to assist 
under 38 U.S.C.A. § 5107(a); and (3) evaluation of evidence--
a disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d) (2003).  Moreover, clear and 
unmistakable error does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e) (2003).

The moving party in this case has pled clear and unmistakable 
error with sufficient particularity.  Accordingly, the Board 
will consider the merits of the claim of clear and 
unmistakable error in the Board's June 19, 2000 decision.

In general, pursuant to applicable law and regulation, a 
specific claim in a form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2003).  Except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2003).  An award of direct service 
connection shall be made effective on the day following 
separation from active service or date entitlement arose, if 
a claim is received within one year after separation from 
service; otherwise, the effective date is the date of receipt 
of claim, or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2) (2003).

For evidence received after a final disallowance, the 
effective date is the date of receipt of the application to 
reopen the claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(1)(ii), 3.400(r) (2003).  

In the present case, a review of the record discloses that 
the moving party's initial claim for service connection for 
PTSD was filed no earlier than January 1992.  Following a 
review of the pertinent evidence of record, the RO, in a 
decision of August 1992, denied service connection for an 
acquired psychiatric disorder, to include PTSD.  The moving 
party was subsequently notified of that denial of benefits, 
and voiced no disagreement therewith.  Accordingly, that 
decision, after a period of one year, became final.

On October 31, 1994, the moving party filed a reopened claim 
for service connection for PTSD.  VA psychiatric and 
psychological evaluations conducted in conjunction with that 
claim yielded the first confirmed diagnosis of PTSD.  While 
in a rating decision of June 1995, the RO denied entitlement 
to service connection for PTSD, that denial of benefits was 
premised almost exclusively on a lack of verifiable 
stressors.  Following the subsequent verification of the 
moving party's inservice stressors, service connection for 
PTSD was granted, effective from October 31, 1994, the date 
of receipt of his reopened claim.

The moving party cites to a previous precedential opinion of 
the Office of the General Counsel, Department of Veterans 
Affairs, noting that the addition of PTSD as a diagnostic 
entity in the schedule for rating mental disorders 
constituted a "liberalizing VA issue" for purposes of 
38 C.F.R. § 3.114(a) (VAOPGCPREC 26-97, July 16, 1997).  In 
pertinent part, it is argued that the Board's conclusion, in 
its June 2000 decision, that the regulation governing the 
determination of service connection for PTSD found at 
38 C.F.R. § 3.304(f) was not "a liberalizing issue" is in 
direct contradiction of the aforementioned decision of the VA 
General Counsel. However, as should be clear, the opinion of 
the General Counsel pertains to the addition of PTSD to the 
rating schedule on April 11, 1980, and not to the May 19, 
1993, revision of regulations governing the determination of 
service connection for PTSD found at 38 C.F.R. § 3.304(f).  
In any case, the opinion of the General Counsel makes it 
clear that an effective date prior to the date of claim 
cannot be assigned under § 3.114(a) unless the moving party 
met all eligibility criteria for the liberalized benefit on 
April 11, 1980, the effective date of the regulatory 
amendment adding the diagnostic code for PTSD, and that such 
eligibility existed continuously from that day to the date of 
claim or administrative determination of entitlement.  See 
VAOPGCPREC 26-97 (July 16, 1997).

In the case at hand, the moving party appears to be arguing 
that service connection for PTSD should have been made 
effective, at a minimum, from April 11, 1980, the date of so-
called "liberalizing legislation" which added Diagnostic 
Code 9411 (post-traumatic stress disorder) to the Schedule 
for Rating Disabilities.  However, as noted above, the Board 
decision in question makes no reference to that date, or to 
the addition of the diagnostic code for PTSD to the Schedule 
for Rating Disabilities.  

Even assuming, for the sake of argument, that the General 
Counsel opinion in question has some applicability to the 
moving party's case, there is no indication that, as of April 
11, 1980, the moving party met the eligibility criteria for 
the liberalized benefit.  Not until many years later, in the 
late 1990's, did the moving party establish verification of 
his in-service stressors, in conjunction with a confirmed 
diagnosis of PTSD.  Following the establishment of such 
evidence, service connection for PTSD was granted effective 
the date of receipt of the moving party's "reopened" claim, 
that is, October 31, 1994.

Based on the aforementioned, the Board is of the opinion that 
the June 19, 2000 decision of the Board, which denied 
entitlement to an effective date earlier than October 31, 
1994 for an award of service connection for PTSD, was based 
upon the proper application of the law before the Board to 
the facts then in existence.  The allegation of failure to 
follow applicable opinions of the Office of the General 
Counsel is not supported by a review of the record.  Nor is 
it shown that any such alleged failure to follow an 
applicable regulation or binding opinion of the General 
Counsel would have changed the outcome of the Board's 
decision.  Under such circumstances, the Board must conclude 
that the moving party has failed to establish, undebatably, 
that the correct facts, as they were then known, were not 
before the Board on June 19, 2000, or that the Board failed 
to correctly apply the extant statutory or regulatory 
provisions.  Nor has it been shown that, but for the alleged 
error, the outcome of the moving party's claim would have 
been different.  In short, clear and unmistakable error in 
the Board's June 19, 2000 decision has not been established.  


ORDER

As clear and unmistakable error in the Board's June 19, 2000 
decision which denied an effective date earlier than October 
31, 1994 for an award of service connection for PTSD has not 
been established, the benefit sought on appeal is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


